In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-070 CR

____________________


EX PARTE MARIO BELLARD




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2046




MEMORANDUM OPINION (1)
	On January 18, 2005, the trial court denied Mario Bellard's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Bellard filed a response in which
he argues the merits of his application for writ of habeas corpus without first establishing
that the order is appealable.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered March 30, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.